Title: To George Washington from George Mercer, 16 September 1759
From: Mercer, George
To: Washington, George



Dear Sir
Winchester Septr 16th 1759

I know you will excuse Me for addressing you on so coarse so common Paper, when I assure you tis the best our Town affords.
Had your Favor reached my Hands a few Minutes later, I shoud have lost this Opportunity of acknowledging the Receipt of it; for my Express was already mounted.
You are not the first Person that has been deceived by the Gentlemen in Black; but whoever gave you such Information must have done it with a premeditated Design to lye, or something

as bad; for I really have not been at Prince William Court these three Years, nor have I even crossed the Blue Ridge since last June; but Sir I allow it a sufficient Apology for your not writing, as I coud say many Things to you that I can not put upon Paper, & in particular concerning the Land.
Your Proposal concerning an Entry on the Ohio I am fully of Opinion will answer: indeed it is what I had before determined upon, and am much rejoiced that you propose to be a Partner in the Scheme. I had obtained Leave to be at Williamsburg on the Meeting of the Assembly in November, with no other View, than that of securing to myself so much Land, as I was entitled to by the Governor’s Proclamation; which allowed Us such Terms that We cant possibly lose by it—and as I determine to go to England this Year, I thought it proper to settle that Point before I embarked it must be of Service in Time to come—Lands on the Ohio will be valuable. You may bid Me do any Thing you think necessary till We meet at Williamsburg, no Doubt you will be there on the Assembly, then We may surely secure it to ourselves. Gist I believe knows the Country well, therefore woud be a good Partner. I have the Copy of all our Entries We made with Gist now by Me—he told Me, he had entered Them for Us: but I know not whether it woud be of any Advantage to Us, if he has done it. As We shall meet at Williamsburg, we will leave no Stone unturned to secure to ourselves this Land. I cant think of any previous Step that will be necessary, but shoud any occur to You, that I can execute pray inform Me of Them. As to News—
All is well and quiet on the Ohio—Single Persons come from Pittsburg down. The Savages come in to the General in great Numbers begging Remission of their Sins, and Forgiveness for past Offences. The General told Me, there were sometimes 1000 there at once—The French, you certainly must have heard, have evacuated and burnt their Forts at Venango—Presque Isle, and Le Bœufe, and retired to Detroit.
We are going to build a very respectable Fort at Pittsburg, of Brick, to contain 4000 Men on an Emergency, and capable of holding out against Shells as ’tis to be covered.
Bullitt is immediately to appear before 12 & a President—as tis generally supposed poor Tom was intimidated (to use his own Word) when his Party was attacked—God knows whether

he was or not but he made his Escape—with a Guard for his sacred Person, in a most precipitate Manner, consisting of about 60 of his Men—The Remainder were almost cut to Pieces—there were only 60 of the Enemy, and Bullitts Command consisted of 100 Rank & File—but he took Care of 60 of Them—21 or 22 of the remaining 40 were killed, & tho. they were so hotly engaged, Bullitt never returned to the Charge—notwithstanding the most earnest Entreaties of his Men—Thus the Story is told by the two Officers whom Bullitt left in the Scrape—I hope it will turn out better, but I always supposed Bullitt more capable of being commanded, than commanding—I have thought him brave—but this Tale tells badly.
I am much obliged to Mr & Mrs C—for their good Wishes, tho. I must confess I am not sorry they were disappointed in their Expectations—I can, as Affairs have turned out, and I am safely recovered, offer no other Apology to Them for not being so complaisant as they expected—than as one of the Family had once deceived Me, I thought it was my Turn then to take the Advantage—tho. I really cant charge myself with ever promising either of Them that I woud die—therefore they have nothing to object to Me upon the Occasion.
Pray Sir dont think for what I have said concerning them, that my Acknowledgements to you on this Head are less sincere for I really am obliged to you here, as well as for your Compliments on my late Appointment—You wish Me much, when you desire I may derive as much Honor & Profit, as Fatigue and Anxiety from my Office. I shall do my utmost that the General may not be deceived in the Confidence he has reposed in Me—but no Profit I can make, can equal the Trouble I am obliged to go thro.—tis true I coud not be deceived in the Affair, as I well knew the Duty—and I say ’twas against my Inclination that I entered upon ⟨it⟩ but I found a Refusal woud disoblige the General &c. s⟨o⟩ I acquiesed, but never did my Mind war more against ⟨mutilated⟩ Hands, than when I received the Commission—As I have got it tho., I must do the best—I’ll take Care not to err thro. Neglect. Indeed I found if I woud not concern myself that no Part of the Trade woud come to this Colony, and I believe it was in Consequence of some Letters I had take⟨n⟩ upon Me to write the General concerning the Roads Tra⟨mutilated⟩ that I was ordered up to have a Conference with him.

If you have Wheat Rye Corn or Oats, Cattle, Sheep or Hogs to dispose of there is a Ready & great Market for Them here, and will continue for two or three Weeks—till we lay in our Winter’s Stock.
While I was on the So. Branch a Man brought in your grey Horse, and upon my Return here Yesterday, waited on Me & offered to swear he was mine, nay even reminded of the Place & Time I bought him, and that I had paid so many Pieces of Money which I took out of my left Pocket with my right Hand for him; indeed I coud scarce persuade him I had Transferred my Right & Title of him to you—I wanted him to take him down, but he woud not, so I tipped the Fellow a Crown, & shall send him down to your Quarter to Day by a soldier.
Capt. Waggener is here in his Way to Williamsburg, from whence he expects to return a Field Officer.
If I shoud write you often, & such long Letters, I believe you woud soon desire a Stop to Them, but I have wrote on many Points the next shall be shorter. Even here tho. I must add one Line ⟨mutilated⟩ beg youl present your Lady with my ⟨mutilated⟩ and assure you as I have often before that I am Dear Colonel Your Friend & very hble Servant

G. Mercer

